 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1242 
In the House of Representatives, U. S., 
 
April 15, 2010 
 
RESOLUTION 
Congratulating the Duke University men’s basketball team for winning the 2010 NCAA Division I Men’s Basketball National Championship. 
 
 
Whereas on April 5, 2010, the Duke University Blue Devils defeated the Butler University Bulldogs by a score of 61–59 in the finals of the National Collegiate Athletic Association (hereinafter referred to as the NCAA ) Division I Men’s Basketball Tournament in Indianapolis, Indiana; 
Whereas the Blue Devils now hold 4 national men’s basketball titles, winning NCAA championships in 1991, 1992, 2001, and 2010; 
Whereas Blue Devils head coach Mike Krzyzewski improved his record to 868–279, won his 77th NCAA tournament game, the most in NCAA history, and won his fourth national championship, making him tied with Adolph Rupp for second most championships in NCAA history; 
Whereas Coach Krzyzewski and his coaching staff, including Assistant Coaches Chris Collins, Steve Wojciechowski, and Nate James, as well as each manager, trainer, and staff member, deserve praise and credit for helping the Blue Devils reach the pinnacle of college basketball; 
Whereas the Blue Devil team roster included seniors Jordan Davidson, Jon Scheyer, Lance Thomas, and Brian Zoubek, juniors Steve Johnson, Casey Peters, Kyle Singler, and Nolan Smith, sophomores Seth Curry and Miles Plumlee, and freshmen Andre Dawkins, Ryan Kelly, Mason Plumlee, and Todd Zafirovski; 
Whereas junior Kyle Singler was named the Most Outstanding Player of the Final Four, scoring 19 points and collecting 9 rebounds while playing all 40 minutes in the championship game; 
Whereas Blue Devils Jon Scheyer, Kyle Singler, and Nolan Smith were each named to the all-tournament team; 
Whereas during the 2009–2010 season, the Duke Blue Devils finished with a record of 35–5, tied for the most wins, and scored a total of 3079 points; 
Whereas the Blue Devils went undefeated on their home court in Cameron Indoor Stadium for the 2009–2010 regular season; 
Whereas the Duke Blue Devils won the 2010 Atlantic Coast Conference (hereinafter referred to as the ACC) Tournament, their record 18 such tournament championship, and won a share of the ACC regular-season championship with a conference record of 13–3; 
Whereas the Duke Blue Devils have played in 15 Final Fours and have played in at least one Final Four in 6 consecutive decades; 
Whereas the Blue Devils have amassed a record overall winning percentage of 75.8 percent in the NCAA tournament; 
Whereas the Blue Devil players, coaches, and staff are outstanding representatives of Duke University, a top ten university that is recognized annually as a national leader in academics and research; 
Whereas in addition to their skill on the court, the Duke men’s basketball team upholds a high standard of academic excellence, achieving an overall graduation success rate of 92 percent; 
Whereas the Duke men’s basketball program has had 31 ACC All-Academic basketball teams over the last 14 years, has had at least one player on the ACC All-Academic basketball team for a record 16 straight years, has received 5 Academic All-America selections over the past 12 years, and has had at least one team member on the ACC All-Academic basketball team in 23 of the last 26 years for a total of 46 selections; 
Whereas the Blue Devils showed tremendous dedication to their team, appreciation to their fans, sportsmanship toward their opponents, and respect for the game of basketball throughout the 2009–2010 season; 
Whereas Duke students, faculty, staff, alumni, and all fans of the Blue Devils are to be congratulated for their sportsmanship, dedication, and support of their team; and 
Whereas the Blue Devils’ 2010 NCAA championship further solidifies the tradition of basketball excellence that exists in the State of North Carolina, whose universities have won 4 of the last 10 NCAA championships: Now, therefore, be it 
 
that the House of Representatives— 
(1)congratulates the 2010 national champions, the Duke University Blue Devils, for their win in the 2010 National Collegiate Athletic Association Division I Men’s Basketball Tournament; 
(2)recognizes the achievements of the players, coaches, students, and support staff who were instrumental in the Blue Devils’ victory; 
(3)invites the Duke University men’s basketball team to the United States Capitol Building to be honored; and 
(4)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to Duke University President Richard H. Brodhead, Athletic Director Kevin White, and Head Coach Mike Krzyzewski for appropriate display. 
 
Lorraine C. Miller,Clerk. 
